  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RASHAD C. LEE,                       )
                                     )
      Petitioner,                    )
                                     )             CIVIL ACTION NO.
      v.                             )               2:19cv471-MHT
                                     )                    (WO)
GWENDOLYN GIVENS, Warden,            )
et al.,                              )
                                     )
      Respondents.                   )

                                   ORDER

      This    cause    is    now     before         the   court   on    the

petitioner's notice of appeal (doc. no. 8), which the

court is treating as a motion to proceed on appeal in

forma pauperis.

      28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies     in   writing    that       it   is    not   taken   in   good

faith."      In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,    445    (1962),       or      "has   no   substantive
merit."    United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).    Applying this standard, this court is of the

opinion that the petitioner's appeal is without a legal

or factual basis and, accordingly, is frivolous and not

taken in good faith.          See, e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).

                               ***

    Accordingly, it is ORDERED that the petitioner's

motion    to   proceed   on   appeal   in   forma   pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a)(3), as not taken in

good faith.

          DONE, this the 29th day of August, 2019.


                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
